DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 08/20/2021.  These drawings are acceptable. 

Claims Status
Claim 1 is pending for examination in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroter (Schroter; US 2011/0102137). 
As per claim 1, Schroter teaches an access control unit comprising:
a first layer comprising an electrostimulation contact interface (a first layer delivering an electric shock, see e.g. para. [0083], which requires a user touching or in close proximity of a contact surface); 
a second layer comprising a biometric sensor (a biometric sensing layer in the disclosed biometric sensor 2; see e.g. para. [0096]); and
a third layer comprising a microprocessor unit (a comparison module or computer unit; see e.g. para. [0094], [0100] and FIG. 1), wherein
the second layer is sandwiched between the first layer and the third layer of said access control unit, 
the electrostimulation contact interface comprises one or more anode/cathode arrays (the disclosed electric shock[s], see e.g. para. [0083], needs to be delivered using one more anode/cathode arrays), and 
the one or more anode/cathode arrays are configured to deliver neurostimulative excitations to the electrostimulation contact interface (the electric shock, see e.g. para. [0083], would at least delivery neurostimulative excitations to the contact surface using one or more cathode/anode arrays). 
The disclosed system suggests that the first layer disposed on a locking device (see e.g. para. [0095]), wherein the second and third layers are disposed on second and the third layer is disposed on an authentication device 17 (see e.g. para. [0095] and FIG. 1). 
Even though of Schroter does not explicitly teach that the second surface is coupled to the electrostimulation contact interface and the second surface is sandwiched between the first surface and the third surface and the microprocessor unit in communication with the electrostimulation contact surface, a person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods - of combining the first, second and third layers such that the biometric sensor coupled to the electrostimulation contact interface, the microprocessor unit is in communication with the electrostimulation contact interface and the second layer is sandwiched between the first layer and the third layer. Schroter teaches that having the first layer and the second and third layers separate from each other is one of a finite number of configurations known to be useful for designing a biometric system generating electric shock[s] as discussed earlier. Furthermore, the reference teaches methods of designing the system with the first, second and third layer covering or integrating into a single unit would reasonably have been expected. The reference also inherently discloses to one of ordinary skill in the art that combining a known method and/or system to make a system with integrated unit or device does not affect the properties of the system. Thus, it would have been obvious to a person of ordinary skill in the art to try the disclosed method of the reference in an attempt to provide an improved system of integrated biometric and shock producing unit, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because system/method as claimed has the properties predicted by the prior art, it would have been obvious to make the system, method or product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,100,737. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention in the disclosed patent clearly anticipates claim 1 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688